SHIVERS, Judge.
Appellants Daniel W. Hollis and David J. Hargas, defendants in an action brought by appellee Peoples Federal Savings & Loan Association to enforce guaranty agreements, appeal a final judgment entered in appellee’s favor, and raise three issues on appeal: (1) whether the trial court erred in ruling that it had personal jurisdiction over the appellants/defendants; (2) whether the trial court erred in failing to find the guaranty agreements void for breach of condition; and (3) whether the trial court erred in awarding the appellee/plaintiff attorney’s fees, interest, insurance, taxes, escrow, and prejudgment interest. Peoples cross-appeals, arguing that the trial court erred in calculating the amount of appellants’ liability on the guaranty agreements. Since the facts and issues involved in this appeal are identical to those in companion case No. 87-1362, Renda v. Peoples Federal Savings & Loan Association, we reverse the judgment entered in favor of the appellee on the basis of the trial court’s lack of in personam jurisdiction over the appellants/defendants in accordance with our written opinion in Renda v. Peoples Federal Savings & Loan Association, 538 So.2d 860 (Fla. 1st DCA 1988). In light of our ruling, we find it unnecessary to address the remaining issues on appeal or the issue on cross appeal.
Accordingly, the trial court’s denial of appellants’ motion to dismiss for lack of jurisdiction is hereby REVERSED.
MILLS and JOANOS, JJ., concur.